DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim   rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer US Patent Application Publication No. 2005/0258672.
Schweizer discloses a portable electronic terminal holding device comprising:
(claim 1) a table (9), configured to be stored in a storing portion (center console not shown but described in paragraph #25) provided at one end side, in a seat width direction, of a seat cushion (seat described in paragraphs #1-, and that, in a state of usage, is configured to extend from the storing portion toward another end side (see figure 7), in the seat width direction, of the seat cushion: and

a terminal holding portion (13, 17) that, in the state of usage of the table, is provided at a distal end side of the table and is configured to hold a portable terminal (see 13, 17 usable to hold a portable terminal device), and that, in a stored state in which the table is stored in the storing portion, projects out from the storing portion toward the other end side in the seat width direction(see 13, 17 usable to hold a portable terminal device when the table is stored in the storing portion as seen in figure 2).

In regard to claim 8, Schweizer discloses wherein the storing portion comprises an armrest (as shown in figure 1 and described in paragraph #25 the storing portion comprising a center console having an armrest 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Schweizer US Patent Application Publication No. 2005/0258672 in view of Zhiling CN 109050364.
Schweizer meet the claim limitations as applied above.

The claimed invention is distinguishable from Schweizer by its recitation of an electricity transmission coil to supply electricity to the portable terminal at the terminal holding portion.  
Zhiling discloses a vehicle chair having an arrest with an electrical  charging box (see 4 in figure 3) for smartphones (see 6 in figure 3) .
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Schweizer to include an electrical charging box as taught by Zhiling with Schwiezer’s armrest for passenger convenience.

Allowable Subject Matter

Claims 2-4, 6, 7 and 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Satterfield is cited for tis projecting electronic holder at 20.  Gomez is cited for its retractable electronic interface.  Xiao CN 109591713 is cited for its retracting stowable  table 21 having an armrest surface 22.  Lamb is cited for its combination retractable table and electronic holder.   Daniel is cited for its portable electronic holder 20 attached to the end of a stowable table 30.  Harris is cited for its combination armrest and electronic equipment holder.  Noske WO 2015/157309 is cited for its inductive charging apparatus integral with a passenger seat table.  Gauss is cited for its stowable passenger  seat table. Baret FR 2832676 is cited for its table that extends onto an adjacent armrest and electronic holding arm portion.


10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612